In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00370-CV

KYRA ROBINSON, Appellant                   §      On Appeal from the 141st District
                                                  Court
                                           §
                                                  of Tarrant County (141-307492-19)
V.                                         §
                                                  December 3, 2020
                                           §
                                                  Memorandum Opinion by Chief Justice
HEIDI BRUEGEL COX, Appellee
                                                  Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Kyra Robinson shall pay all of the costs of

this proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_________________
                                          Chief Justice Bonnie Sudderth